DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I: method claims 1-7, 14-20 in the reply filed on 8/16/2021 is acknowledged.
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II: semiconductor structure, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/16/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Dependent clams 15-20 are rejected under the same grounds due to their dependency on base claim 14. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 14 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alberto et al. US Patent Publication No. 20170250340.
Regarding claim 14: As best understood in view of the 112 rejection above Alberto discloses a method of forming a nickel-containing film (Fig. 9, also see process steps from Fig. 7, Fig. 4b-4C for NiO/CEM layer forming steps), the method comprising: forming a first layer of an oxygen-containing film overlying a metal-material housed within a semiconductor processing chamber (Fig. 9, barrier layer 925 is formed over a metal electrode 820, wherein barrier layer comprises oxygen materials (TiON, RuOn, ReON, ReO3, RuO2, IrO2, ¶65, methods are formed in a semiconductor processing chamber, chambers recited at least in ¶48,50); flowing a first precursor selected from a nickel-containing precursor and an oxygen-containing precursor into the semiconductor processing chamber (Fig. 4A-C, nickel precursor (transition metal precursor AX) is flowed in the chamber, ¶48); flowing a second precursor selected from the nickel-containing precursor and the oxygen-containing precursor into the semiconductor processing chamber, wherein the second precursor is different from the first precursor (¶48 discloses there is a second precursor BY comprising a oxide in order to form the CEM layer (CEM is label 830 in Fig. 9 example)); and forming a second layer comprising a nickel-and-oxygen-containing film overlying the first layer of the nickel-and-oxygen-containing film (CEM layer 830 comprising NiO (¶63) is formed overlying the first layer of oxygen containing film (barrier film 925 with oxygen materials (¶65))).  
Regarding claim 18: Alberto discloses the method of forming a nickel-containing film of claim 14, wherein the first layer and the second layer are characterized by a 
Regarding claim 19. Alberto discloses the method of forming a nickel-containing film of claim 14, wherein the second layer comprising the nickel-and-oxygen-containing film is characterized by a carbon content between about 1 atomic% and about 20 atomic% (¶63 discloses the CEM (nickel oxide layer) has Carbon content from 0.1% to 10%)).  

Allowable Subject Matter
Claims 1-7 are allowed.
Regarding claim 1. Alberto teaches a method of forming a nickel-containing film (Figs. 4A-9, see rejection of claim 14 for similar subject matter), the method comprising: flowing a first precursor selected from the nickel-containing precursor and the oxygen-containing precursor into the semiconductor processing chamber; flowing a second precursor selected from the nickel-containing precursor and the oxygen-containing precursor into the semiconductor processing chamber, wherein the second precursor is different from the first precursor; but is silent with respect to the above method in combination with wherein the first layer is formed by simultaneously flowing a nickel-containing precursor and an oxygen-containing precursor into a semiconductor processing chamber; forming a first layer of a nickel-and-oxygen-containing film overlying a substrate housed within the semiconductor processing chamber; halting the 

Claims 15-17 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 15. Alberto teaches the method of forming a nickel-containing film of claim 14, but is silent with respect to wherein the first layer comprises nickel, and wherein the method further comprises simultaneously flowing a nickel-containing precursor and an oxygen-containing precursor into the semiconductor processing chamber to produce the first layer.  
Regarding claim 16. Alberto teaches the method of forming a nickel-containing film of claim 14, but is silent with respect to further comprising, subsequent forming the first layer: performing a densification of the first layer subsequent forming the first layer, wherein the densification comprises one or more of a thermal anneal or a plasma treatment.  
Regarding claim 17: Alberto teaches the method of forming a nickel-containing film of claim 14, but is silent with respect to further comprising, subsequent flowing the first precursor: halting a flow of the first precursor, purging the semiconductor processing chamber prior to flowing the second precursor, halting a flow of the second precursor, purging the semiconductor processing chamber, and repeating flowing the first precursor and flowing the second precursor in at least one additional cycle.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400. The examiner can normally be reached 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829